Name: Council Directive 88/659/EEC of 19 December 1988 amending Directives 73/132/EEC, 76/630/EEC and 82/177/EEC on the statistical surveys to be carried out on Community livestock following the introduction of the combined nomenclature
 Type: Directive
 Subject Matter: means of agricultural production;  economic analysis;  agricultural activity;  tariff policy
 Date Published: 1988-12-31

 Avis juridique important|31988L0659Council Directive 88/659/EEC of 19 December 1988 amending Directives 73/132/EEC, 76/630/EEC and 82/177/EEC on the statistical surveys to be carried out on Community livestock following the introduction of the combined nomenclature Official Journal L 382 , 31/12/1988 P. 0034 - 0034COUNCIL DIRECTIVE of 19 December 1988 amending Directives 73/132/EEC, 76/630/EEC and 82/177/EEC on the statistical surveys to be carried out on Community livestock following the introduction of the combined nomenclature (88/659/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Directives 73/132/EEC (2), 76/630/EEC (3) and 82/177/EEC (4), as last amended by Directives 86/80/EEC (5), 86/83/EEC (6) and 86/82/EEC (7) respectively, refer to the Common Customs Tariff, which has been withdrawn and incorporated into the combined nomenclature established by Regulation (EEC) No 2658/87 (8); whereas references thereto must therefore be amended in consequence, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 73/132/EEC is hereby amended as follows: 1. in Article 2 (1), ´heading 01.02 A of the Common Gustoms Tariff' is replaced by ´CN code 0102, excluding CN code 0102 90 90': 2. in Article 8, ´the NIMEXE Committee, in accordance with the procedure laid down in Article 5 of Regulation (EEC) No 1445/72 (9)' is replaced by ´the Nomenclature Committee, in accordance with the procedure laid down in Article 10 of Regulation (EEC) No 2658/87 (10)'. The footnote is replaced by the following: ´ Article 2 In Article 2 of Directive 76/630/EEC, ´subheading 01.03 A of the Common Customs Tariff is replaced by ´CN code 0103, excluding CN codes 0103 9190 and 0103 92 90'. Article 3 Directive 82/177/EEC is hereby amended as follows: I. in Article 2 (1), ´subheading 01.04 A I and 01.04 B I of the Common Customs tariff is replaced by ´CN code 0104 10' and ´subheading 01.04 A II and 01.04 B II thereof is replaced by ´CN code 0104 20'; 2. in Article 8, ´the NIMEXE Committee, in accordance with the procedure laid down in Article 5 of Regulation (EEC) No 1445/72 (11)' is replaced by ´the Nomenclature Committee, in accordance with the procedure laid down in Article 10 of Regulation (EEC) No 2658/87 (12)'. The footnote is replaced by the following: ´ Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 Decembe r (1) OJ No L 256, 7. 9. 1987, p. 1.'. (2) Opinion delivered on l6 December 1988 (not yet published in the Official Journal). (3) OJ No L 153, 9. 6. 1973, p. 25. (4) OJ No L 223, 16. 8. 1976, p. 4. (5) OJ No L 81, 27. 3. 1982, p. 35. (6) OJ No L 77, 22. 3. 1986, p. 27. (7) OJ No L 77, 22. 3. 1986, p. 31. (8) OJ No L 77, 22. 3. 1986, p. 30. (9) OJ No L 256, 7. 9. 1987, p. 1.(10) OJ No L 256, 7. 9. 1987, p. 1.'